Exhibit 10.1
Steven T. Shlemon
CARRABBA'S ITALIAN GRILL, INC.
Officer Employment Agreement


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
April 27, 2000, by and among STEVEN T. SHLEMON (hereinafter referred to as
“Employee”), and CARRABBA'S ITALIAN GRILL, INC., a Florida corporation having
its principal office at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida
33607 (hereinafter referred to as the “Employer”).


W I T N E S S E T H:


This Agreement is made and entered into under the following circumstances:


A.    WHEREAS, the Employer is an affiliate of OSI Restaurant Partners, Inc.
(“OSI”); and


B.  WHEREAS, the Employer is engaged in the business of owning and operating
restaurants known as “Carrabba's Italian Grill®” utilizing a restaurant
operating system and trademarks owned by or licensed to the Employer; and


C.  WHEREAS, the Employer desires, on the terms and conditions stated herein, to
employ Employee as President of the Employer; and


D.  WHEREAS, the Employee desires, on the terms and conditions stated herein, to
be employed by the Employer as President.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1.  Employment and Term. Subject to earlier termination as provided for in
Section 8 hereof, the Employer hereby employs the Employee, and the Employee
hereby accepts employment with the Employer as President of the Employer for a
term commencing on April 27, 2000 and expiring April 27, 2007 (“Term of
Employment”). Such Term of Employment shall be automatically renewed for
successive renewal terms of one (1) year each unless either party elects not to
renew by giving written notice to the other party not less than sixty (60) days
prior to the start of any renewal term.


2.  Representations and Warranties. The Employee hereby represents and warrants
to the Employer that the Employee (i) is not subject to any written
nonsolicitation or noncompetition agreement affecting the Employee’s employment
with the Employer (other than any prior agreement with the Employer, OSI or
either of their affiliates), (ii) is not subject to any written confidentiality
or nonuse/nondisclosure agreement affecting the Employee’s employment with the
Employer (other than any prior agreement with the Employer, OSI or either of
their affiliates), and (iii) has brought to the Employer no trade secrets,
confidential business information, documents, or other personal property of a
prior employer.


3.  Duties. As President of the Employer, the Employee shall:


(a)  have such management, supervisory and operational functions as are
customary to such position, and such other powers, functions and duties may be
assigned to the Employee by the Board of Directors of the Employer or the Chief
Executive Officer or Chief Operating Officer of the Employer; and
(b)  diligently, competently, and faithfully perform all of the duties and
functions hereunder; and
(c)  not create a situation that results in termination for Cause (as that term
is defined in Section 8 hereof); and
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

1

--------------------------------------------------------------------------------

Steven T. Shlemon
 
(d)  devote one hundred percent (100%) of the Employee’s full business time,
attention, energies and effort to the business affairs of the Employer; and
(e)  conduct all of his activities in a manner so as to maintain and promote the
business and reputation of the Employer.


The Employee shall not, during the term of this Agreement, engage in any other
business activity; provided, however, that the Employee shall be permitted to
invest the Employee’s personal assets and manage the Employee’s personal
investment portfolio in such a form and manner as will not require any business
services on Employee’s part to any third party or conflict with the provisions
of Section 9, Section 10 or Section 14 hereof, or conflict with any published
policy of the Employer or its affiliates, including but not limited to the
insider trading policy of the Employer or its affiliates.


The Employee shall be responsible for directly reporting to the Chief Executive
Officer or Chief Operating Officer of the Employer on all matters for which the
Employee is responsible.


Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement and at the
request of the Employer, also serve as an officer of any subsidiary or affiliate
of the Employer or OSI, as the Employer shall request. In such capacity,
Employee shall be responsible generally for all aspects of such office. All
terms, conditions, rights and obligations of this Agreement shall be applicable
to Employee while serving in such office as though Employee and such subsidiary
or affiliate of the Employer or OSI had separately entered into this Agreement,
except that the Employee shall not be entitled to any compensation, vacation,
fringe benefits, automobile allowance or other remuneration of any kind
whatsoever from such subsidiary or affiliate of the Employer or OSI.


4.  Compensation. During the Term of Employment, the Employee shall be entitled
to an annual base salary equal to at least the annual salary of Employee on the
effective date hereof, payable in equal biweekly installments by the Employer,
to be reviewed annually by the Employer.


5.  Vacation. Employee shall be entitled to three (3) weeks paid vacation
(selected by Employee, but subject to the reasonable business requirements of
the Employer as determined by the Chief Executive Officer of the Employer)
during each full year during the Term of Employment. Vacation granted but not
used in any year shall be forfeited at the end of such one-year period and may
not be carried over to any subsequent year.


6.  Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to receive those fringe benefits,
including, but not limited to, complimentary food, life insurance, medical
benefits, etc., if any, as may be provided by the Employer to similar employees
of the Employer.


7.  Automobile Allowance; Expenses.


(a) During the Term of Employment, the Employer shall pay to Employee a monthly
automobile allowance in the amount of FOUR HUNDRED AND 00/100 DOLLARS ($400.00).
Such automobile allowance shall be in lieu of reimbursement by the Employer of
the costs to Employee of purchasing and maintaining an automobile, and all
operational expenses, including, without limitation, mileage, repairs,
insurance, etc., in connection therewith; provided, however, that the Employer
shall reimburse Employee for the cost of gasoline used in conducting the
Employer’s business. Employee shall, at all times during the Term of Employment,
maintain an automobile for use in connection with the performance of Employee’s
duties and shall maintain in full force and effect, at all times, with the
Employer as additional loss payees, at least TWO HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($250,000.00) in property damage and FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00) in personal liability automobile insurance, with an
additional ONE
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

2

--------------------------------------------------------------------------------

Steven T. Shlemon
 
MILLION DOLLARS ($1,000,000.00) personal liability umbrella. Such insurance
shall be written with an insurance carrier reasonably acceptable to the Employer
and shall provide that such insurance cannot be changed, cancelled or permitted
to expire without at least ten (10) days prior written notice to the Employer.


(b) Subject to approval by the Chief Financial Officer of the Employer and
compliance with the Employer’s policies, the Employee may incur reasonable
expenses on behalf of and in furtherance of the business of the Employer. Upon
approval of such expenses by the Chief Financial Officer, the Employer shall
promptly reimburse the Employee for all such expenses upon presentation by the
Employee, from time to time, of appropriate receipts or vouchers for such
expenses that are sufficient in form and substance to satisfy all federal tax
requirements for the deductibility of such expenses by the Employer.


8. Termination. Notwithstanding the provisions of Section 1 hereof, the Term of
Employment shall terminate prior to the end of the period of time specified in
Section 1, immediately upon:


(a)  The death of the Employee; or


(b)  The Employee’s Disability during the Term of Employment. For purposes of
this Agreement, the term “Disability” shall mean the inability of the Employee,
arising out of any medically determinable physical or mental impairment, to
perform the services required of the Employee hereunder for a period of ninety
(90) consecutive days; or


(c)  The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:


    (i) Any dishonesty by the Employee in the Employee’s dealings with the
Employer, the commission of fraud by the Employee, negligence in the performance
of the duties of the Employee, insubordination, willful misconduct, or the
conviction (or plea of guilty or nolo contendere) of the Employee of any felony,
or any other crime involving dishonesty or moral turpitude; or


    (ii) Any violation of any covenant or restriction contained in Section 9,
Section 10, Section 12 or Section 14 hereof; or


    (iii) Any violation of any material published policy of the Employer or its
affiliates (material published policies include, but are not limited to, the
Employer’s discrimination and harassment policy, management duty policy,
responsible alcohol policy and insider trading policy);


or


(d)  At the election of the Employer, upon the sale of a majority ownership
interest in the Employer or substantially all of the assets of the Employer; or


(e)  At the election of the Employer, upon the determination by the Employer to
cease the Employer’s business operations; or


(f)  At the election of the Employer in its sole discretion, for any reason or
no reason. In the event of termination of this Agreement pursuant to this
Section 8(f), the Employee shall be entitled to receive as full and complete
severance compensation, the base salary provided for herein for a period of
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

3

--------------------------------------------------------------------------------

Steven T. Shlemon
 
one (1) year from the effective date of such termination (the “Severance”).
Severance shall be payable in bi-weekly installments. The Employee acknowledges
and agrees that in the event of termination of this Agreement pursuant to this
Section 8(f) the Severance provided in this Section 8(f) shall be the only
obligation that the Employer, OSI or any of their affiliates shall have to the
Employee. Employee acknowledges that in the event of termination of Employee’s
employment as President of the Employer, whether pursuant to this Section 8(f)
or otherwise, any Long Term Incentive Agreement (“LTIA”) with the Employer or
any of its affiliates shall terminate immediately and the Employee shall not be
entitled to any further payments under such LTIA.


For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.


Except as otherwise provided in Section 8(f), in the event of termination of
this Agreement pursuant to this Section 8, the Employee or the Employee’s
estate, as appropriate, shall be entitled to receive (in addition to any fringe
benefits payable upon death in the case of the Employee’s death) the base salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis.


The Employee acknowledges and agrees that in the event of termination of
Employee’s employment as President of the Employer, with or without Cause, any
LTIA between the Employee and the Employer or any of its affiliates shall
terminate immediately and the Employee shall not be entitled to any further
payments under such LTIA.


9. Noncompetition.


(a)  During Term. During the Employee’s employment with the Employer, the
Employee shall not, individually or jointly with others, directly or indirectly,
whether for the Employee’s own account or for that of any other person or
entity, engage in or own or hold any ownership interest in any person or entity
engaged in a restaurant business, and the Employee shall not act as an officer,
director, employee, partner, independent contractor, consultant, principal,
agent, proprietor, or in any other capacity for, nor lend any assistance
(financial or otherwise) or cooperation to any such person or entity.


(b)  Post Term. For a continuous period of two (2) years commencing on
termination of the Employee’s employment with the Employer, regardless of any
termination pursuant to Section 8 or any voluntary termination or resignation by
the Employee, the Employee shall not, individually or jointly with others,
directly or indirectly, whether for the Employee’s own account or for that of
any other person or entity, engage in or own or hold any ownership interest in,
have any interest in or lend any assistance to, any Italian restaurant or any
person or entity engaged in a business owning, operating, franchising or
controlling an Italian restaurant business, and that is located or intended to
be located anywhere within a radius of thirty (30) miles of any Carrabba’s®
restaurant owned or operated by the Employer, the Company or their affiliates or
any proposed Carrabba’s® restaurant to be owned or operated by any of the
foregoing, and the Employee shall not act as an officer, director, employee,
partner, independent contractor, consultant, principal, agent, proprietor, chef,
or in any other capacity for, nor lend any assistance (financial or otherwise)
or cooperation to, any such person, or entity. For purposes of this Section
9(b), Carrabba’s® restaurants owned or operated by the Company shall include
Carrabba’s® restaurants operated or owned by an affiliate of the Company, any
successor entity to the Company, and any entity in which the Company has an
interest, including but not limited to, an interest as a franchisor. The term
“proposed Carrabba’s® restaurant” shall include all locations for which the
Company, its franchisees or affiliates is conducting active, bona fide
negotiations to secure a fee or leasehold interest with the intention of
establishing one or more Carrabba’s® restaurants thereon. For purposes of this
Section 9(b), the term “Italian” shall mean any restaurant for which: (i) the
word “Italian” or any item of
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

4

--------------------------------------------------------------------------------

Steven T. Shlemon
 
Italian cuisine or any word that connotes Italian cuisine is used in its name;
or (ii) the sale of Italian cuisine is regularly featured in its advertising or
marketing efforts, or (iii) the sale of Italian cuisine constitutes thirty
percent (30%) or more of its entrée sales, computed on a dollar basis.


(c)  Limitation. Notwithstanding subsections (a) and (b), it shall not be a
violation of this Section 9 for Employee to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, or successor statute.


10. Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance of
Employee’s duties hereunder, at no time during the Term of Employment, or at any
time thereafter, shall Employee, individually or jointly with others, for the
benefit of Employee or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of the
Employer, OSI or their affiliates, including, without limitation, any secret or
confidential information relating to the business, customers, trade or
industrial practices, trade secrets, technology, recipes or know-how of any of
the Employer, OSI or their affiliates. Moreover, during the Employee’s
employment with the Employer and for two (2) years thereafter, Employee shall
not offer employment to any employee of the Employer, OSI, their franchisees or
affiliates, or otherwise solicit or induce any employee of the Employer, OSI,
their franchisees or affiliates to terminate their employment, nor shall
Employee act as an officer, director, employee, partner, independent contractor,
consultant, principal, agent, proprietor, owner or part owner, or in any other
capacity, for any person or entity that solicits or otherwise induces any
employee of the Employer, OSI, their franchisees or affiliates to terminate
their employment.


11. Employer Property: Employee Duty to Return. All Employer products, recipes,
product specifications, training materials, employee selection and testing
materials, marketing and advertising materials, special event, charitable and
community activity materials, customer correspondence, internal memoranda,
products and designs, sales information, project files, price lists, customer
and vendor lists, prospectus reports, customer or vendor information, sales
literature, territory printouts, call books, notebooks, textbooks, and all other
like information or products, including all copies, duplications, replications,
and derivatives of such information or products, now in the possession of
Employee or acquired by Employee while in the employ of the Employer, shall be
the exclusive property of the Employer and shall be returned to the Employer no
later than the date of Employee’s last day of work with the Employer.


12. Inventions, Ideas, Processes, and Designs. All inventions, ideas, recipes,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by Employee during the course of Employee’s employment with
the Employer (whether or not actually conceived during regular business hours)
and for a period of six (6) months subsequent to the termination or expiration
of such employment and (ii) related to the business of the Employer, shall be
disclosed in writing promptly to the Employer and shall be the sole and
exclusive property of the Employer. An invention, idea, recipe, process,
program, software or design (including an improvement) shall be deemed “related
to the business of the Employer” if (a) it was made with equipment, supplies,
facilities, or confidential information of the Employer, (b) results from work
performed by Employee for the Employer, or (c) pertains to the current business
or demonstrably anticipated research or development work of the Employer.
Employee shall cooperate with the Employer and their attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, recipes, processes,
and designs to the Employer. The decision to file for patent or copyright
protection or to maintain such development as a trade secret shall be in the
sole discretion of the Employer, and Employee shall be bound by such decision.
Employee shall provide, on the back of this Employment Agreement, a complete
list of all inventions, ideas, recipes, processes, and designs if any, patented
or unpatented, copyrighted or non-copyrighted, including a brief description,
that the Employee made or conceived prior to Employee’s employment with the
Employer and that therefore are excluded from the scope of this Agreement.
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

5

--------------------------------------------------------------------------------

Steven T. Shlemon
 
13. Employer’s Promise to Give Employee Trade Secrets and Training. In return
for Employee’s agreement not to use or disclose Employer’s trade secrets,
training, systems and confidential proprietary business methods, Employer
unconditionally promises to give Employee within ninety (90) days of the signing
of this contract trade secrets, specialized training and other confidential
proprietary business methods.


Specifically, Employer unconditionally promises to give Employee one-on-one
training from executives, trainers and senior employees of Employer or its
affiliates. Further, the training will include training and information
concerning procedures and confidential proprietary methods Employer uses to
obtain and retain business from their customer base, operations in Employer’s
home office, marketing and sales techniques, and information regarding the
confidential information listed in Section 12(b) of this Agreement. Further,
after the ninety (90) days, as Employer develops (during Employee’s employment
with Employer) additional trade secrets, employee surveys and analyses,
financial data and other confidential proprietary business methods and overall
marketing plans and strategies, Employer promises to continue to provide, on a
periodic basis, said confidential information and additional training and
analysis from their executives, trainers and/or senior employees to Employee for
so long as Employee is employed by Employer as President.


14. Employee’s Promise Not to Disclose Trade Secrets and Confidential
Information. Employee understands and agrees that Employer will provide unique
and specialized training and confidential information concerning Employer’s
business operations, including, but not limited to, recipes, product
specifications, restaurant operating techniques and procedures, marketing
techniques and procedures, financial data, processes, vendors and other
information that was developed and maintained at considerable effort and expense
to Employer, for the Employer’s sole and exclusive use, and which if used by the
Employer’s competitors would give them an unfair business advantage. Employee
believes the unconditional promise to provide said information is sufficient
consideration for Employee’s promise to adhere to the restrictive covenants of
Section 9, Section 10, Section 12 and Section 14 of this Agreement.


15. Restrictive Covenants: Consideration; Non-Estoppel; Independent Agreements;
and Non-Executory Agreements. The restrictive covenants of Section 9, Section
10, Section 12 and Section 14 of this Agreement are given and made by Employee
to induce the Employer to employ the Employee and to enter into this Agreement
with the Employee, and Employee hereby acknowledges that employment with the
Employer is sufficient consideration for these restrictive covenants.


The restrictive covenants of Section 9, Section 10, Section 12 and Section 14 of
this Agreement shall be construed as agreements independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Employee against the Employer, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement of any restrictive
covenant. The Employer have fully performed all obligations entitling them to
the restrictive covenants of Section 9, Section 10, Section 12 and Section 14 of
this Agreement, and those restrictive covenants therefore are not executory or
otherwise subject to rejection under the Bankruptcy Code.


The refusal or failure of the Employer to enforce any restrictive covenant of
Section 9, Section 10, Section 12 or Section 14 of this Agreement (or any
similar agreement) against any other employee, agent, or independent contractor,
for any reason, shall not constitute a defense to the enforcement by the
Employer of any such restrictive covenant, nor shall it give rise to any claim
or cause of action by Employee against the Employer.


16. Reasonableness of Restrictions; Reformation; Enforcement. The parties hereto
recognize and acknowledge that the geographical and time limitations contained
in Section 9, Section 10, Section 12 and Section 14 hereof are reasonable and
properly required for the adequate protection of the Employer’s interests.
Employee acknowledges that the Employer is the owner or the licensee of the
Carrabba's Italian Grill® trademarks, and the owner or the licensee of the
Carrabba's Italian Grill® restaurant operating system and will provide to
Employee training in and confidential information concerning the Carrabba's
Italian Grill® restaurant
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

6

--------------------------------------------------------------------------------

Steven T. Shlemon
 
operating system in reliance on the covenants contained in Section 9, Section
10, Section 12 and Section 14 hereof. It is agreed by the parties hereto that if
any portion of the restrictions contained in Section 9, Section 10, Section 12
or Section 14 are held to be unreasonable, arbitrary, or against public policy,
then the restrictions shall be considered divisible, both as to the time and to
the geographical area, with each month of the specified period being deemed a
separate period of time and each radius mile of the restricted territory being
deemed a separate geographical area, so that the lesser period of time or
geographical area shall remain effective so long as the same is not
unreasonable, arbitrary, or against public policy. The parties hereto agree that
in the event any court of competent jurisdiction determines the specified period
or the specified geographical area of the restricted territory to be
unreasonable, arbitrary, or against public policy, a lesser time period or
geographical area that is determined to be reasonable, nonarbitrary, and not
against public policy may be enforced against Employee. If Employee shall
violate any of the covenants contained herein and if any court action is
instituted by the Employer to prevent or enjoin such violation, then the period
of time during which the Employee’s business activities shall be restricted, as
provided in this Agreement, shall be lengthened by a period of time equal to the
period between the date of the Employee’s breach of the terms or covenants
contained in this Agreement and the date on which the decree of the court
disposing of the issues upon the merits shall become final and not subject to
further appeal.


In the event it is necessary for the Employer to initiate legal proceedings to
enforce, interpret or construe any of the covenants contained in Section 9,
Section 10, Section 12 or Section 14 hereof, the prevailing party in such
proceedings shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs, including reasonable attorneys’ fees,
of such proceedings including appellate proceedings.


17. Specific Performance. Employee agrees that a breach of any of the covenants
contained in Section 9, Section 10, Section 12 or Section 14 hereof will cause
irreparable injury to the Employer for which the remedy at law will be
inadequate and would be difficult to ascertain and therefore, in the event of
the breach or threatened breach of any such covenants, the Employer shall be
entitled, in addition to any other rights and remedies they may have at law or
in equity, to obtain an injunction to restrain Employee from any threatened or
actual activities in violation of any such covenants. Employee hereby consents
and agrees that temporary and permanent injunctive relief may be granted in any
proceedings that might be brought to enforce any such covenants without the
necessity of proof of actual damages, and in the event the Employer does apply
for such an injunction, Employee shall not raise as a defense thereto that the
Employer has an adequate remedy at law.


18. Assignability. This Agreement and the rights and duties created hereunder,
shall not be assignable or delegable by Employee. The Employer shall have the
right, without Employee’s knowledge or consent, to assign this Agreement, in
whole or in part and any or all of the rights and duties hereunder, including
but not limited to the restrictive covenants of Section 9, Section 10, Section
11, Section 12 and Section 14 hereof to any person, including but not limited to
any affiliate of the Employer, or any successor to the Employer’s interest in
the Carrabba's Italian Grill® restaurants, and Employee shall be bound by such
assignment. Any assignee or successor may enforce any restrictive covenant of
this Agreement.


19. Effect of Termination. The termination of this Agreement, for whatever
reason or no reason, or the expiration of this Agreement shall not extinguish
those obligations of Employee specified in Section 9, Section 10, Section 11,
Section 12 and Section 14 hereof. The restrictive covenants of Section 9,
Section 10, Section 11, Section 12 and Section 14 shall survive the termination
or expiration of this Agreement. The termination or expiration of this Agreement
shall extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.


20. Captions; Terms. The captions of this Agreement are for convenience only,
and shall not be construed to limit, define, or modify the substantive terms
hereof.


21. Acknowledgments. Employee hereby acknowledges that the Employee has been
provided with a copy of this Agreement for review prior to signing it, that the
Employee has been given the opportunity to have this
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

7

--------------------------------------------------------------------------------

Steven T. Shlemon
 
Agreement reviewed by Employee’s attorney prior to signing it, that the Employee
understands the purposes and effects of this Agreement, and that the Employee
has been given a signed copy of this Agreement for Employee’s own records.


22. Notices. All notices or other communications provided for herein to be given
or sent to a party by the other party shall be deemed validly given or sent if
in writing and mailed, postage prepaid, by certified United States mail, return
receipt requested, addressed to the parties at their addresses hereinabove set
forth or at their last known address. Any party may give notice to the other
party at any time, by the method specified above, of a change in the address at
which, or the person to whom, notice is to be addressed.


23. Severability. Each section, subsection, and lesser Section of this Agreement
constitutes a separate and distinct undertaking, covenant, or provision hereof.
In the event that any provision of this Agreement shall be determined to be
invalid or unenforceable, such provision shall be deemed limited by construction
in scope and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, such
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.


24. Waiver. The failure of a party to enforce any term, provision, or condition
of this Agreement at any time or times shall not be deemed a waiver of that
term, provision, or condition for the future, nor shall any specific waiver of a
term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.


25. Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.


26. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.


27. Consent to Personal Jurisdiction and Venue. Employee hereby consents to
personal jurisdiction and venue, for any action brought by the Employer arising
out of a breach or threatened breach of this Agreement or out of the
relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; Employee hereby agrees
that any action brought by Employee, alone or in combination with others,
against the Employer, whether arising out of this Agreement or otherwise, shall
be brought exclusively in the United States District Court for the Middle
District of Florida, Tampa Division, or in the Circuit Court in and for
Hillsborough County, Florida.


28. Affiliate. Whenever used in this Agreement, the term “affiliate” shall mean,
with respect to any entity, all persons or entities (i) controlled by the
entity, (ii) that control the entity, or (iii) that are under common control
with the entity.


29. Cooperation. Employee shall cooperate fully with all reasonable requests for
information and participation by the Employer, its agents, or its attorneys, in
prosecuting or defending claims, suits, and disputes brought on behalf of or
against one or both of them and in which Employee is involved or about which
Employee has knowledge.


30. Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all signatories to this Agreement.
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a

8

--------------------------------------------------------------------------------

Steven T. Shlemon
 
31. WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND THAT
THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE THAT
ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL INVOLVE
COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


32. Entire Agreement; Counterparts. This Agreement and the agreements referred
to herein constitute the entire agreement between the parties hereto concerning
the subject matter hereof, and supersede any prior employment agreement with the
Employer, OSI or any of their affiliates and supersedes all prior memoranda,
correspondence, conversations, negotiations and other agreements. This Agreement
may be executed in several identical counterparts that together shall constitute
but one and the same Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


             “EMPLOYEE”


________________________________________           _/s/ Steven T.
Shlemon__________________
Witness                        STEVEN T. SHLEMON
________________________________________
Witness


        “EMPLOYER”


Attest:
         CARRABBA'S ITALIAN GRILL, INC., Florida
      corporation





By: _/s/ Joseph J. Kadow_____________________           By: _/s/ A. William
Allen, III______________

 
JOSEPH J. KADOW, Secretary
         A. WILLIAM ALLEN, III, Chief Executive Officer

 
 
Carrabba's Italian Grill, Inc.
President EA with renewal and allowance 2006a
 9

--------------------------------------------------------------------------------